Citation Nr: 0812242	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for Raynaud's syndrome.

4.  Entitlement to service connection for chronic ear pain 
and pressure.

5.  Entitlement to an initial compensable disability rating 
for hallux valgus deformity, right foot.

6.  Entitlement to an initial compensable disability rating 
for hallux valgus deformity, left foot.

7.  Entitlement to an initial compensable disability rating 
for pituitary adenoma.

8.  Entitlement to an increased disability rating for 
hypothyroidism, currently evaluated as 10 percent disabling. 

9.  Entitlement to an initial compensable disability rating 
for residuals of ventral hernia repair.

10.  Entitlement to an initial compensable disability rating 
for an abdominal scar associated with residuals of ventral 
hernia repair.

11.  Entitlement to an initial compensable disability rating 
for gastrointestinal intolerance.

12.  Entitlement to an increased disability rating for 
residuals of left wrist fracture, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Susan Kirwan, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


	(CONTINUED ON NEXT PAGE)



INTRODUCTION

The veteran served on active duty from May 1986 to July 1990 
and from August 1999 to January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Baltimore, Maryland 
(RO).  In a February 2003 rating decision, in pertinent part, 
the RO denied claims of entitlement to service connection for 
sinusitis, asthma, Raynaud's syndrome, and chronic ear pain 
and pressure.  

Also, the RO granted service connection for the disabilities 
listed in issues numbered 5 through 11 above, and assigned 
them noncompensable initial ratings, except that the left 
wrist fracture disability and hypothyroidism were each 
assigned an initial rating of 10 percent.  In a July 2003 
rating decision, in pertinent part, the RO continued the 10 
percent ratings assigned for the hypothyroidism and for 
residuals of left wrist fracture.

Subsequently the veteran timely initiated an appeal as to the 
service connection denials, and as to the assigned disability 
ratings.  

Later in a January 2006 rating decision, in pertinent part, 
the RO increased the assigned rating from 10 to 30 percent 
rating for the residuals of left wrist fracture.  At the same 
time, the RO issued a statement of the case addressing the 
other issues on appeal (but not the left wrist fracture 
claim); after which the veteran timely submitted a VA Form 9, 
perfecting his appeal as to the issues on appeal.   

Even though the January 2006 rating decision increased the 
assigned rating for the left wrist disability, the claim for 
a higher rating would remain in controversy because the 
rating assigned remained less than the maximum available 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The RO has not yet issued a statement of the case on 
this matter, as otherwise required, see Manlincon v. West, 12 
Vet. App. 238 (1999).  Given the veteran's April 2008 
withdrawal of her appeal as discussed below, however, no 
further action by the RO is necessary.  

In a January 2006 rating decision, the RO granted service 
connection for thyroid cancer, assigning that disability a 
100 percent disability rating from November 2004 to June 30, 
2005; and a noncompensable rating from July 1, 2005.  The 
veteran submitted a timely notice of disagreement as to the 
noncompensable rating, within a VA Form 9 submitted in March 
2006.  Following the RO's issuance of a statement of the case 
on this matter in August 2007, however, the veteran did not 
perfect an appeal to the Board.  Therefore, a claim for a 
higher initial rating for that disability is not before the 
Board on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1986 to July 1990, and again from August 1999 to January 
2001.
 
2.  On April 8, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that she requested a withdrawal of this appeal.
 

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  In a statement received on April 
8, 2008, the appellant has withdrawn this appeal.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.
 

ORDER

The appeal is dismissed.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


